Citation Nr: 1750767	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to an initial increased rating for radiculopathy, right lower extremity, rated 10 percent disabling prior to October 10, 2014, and 20 percent disabling thereafter.

3.  Whether the Veteran's son became permanently incapable of self-support prior to age 18.

4.  Entitlement to service connection for coronary artery disease (CAD).

5.  Entitlement to service connection for hypertension, to include as secondary to CAD.

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar strain with degenerative disc disease (DDD).

7.  Entitlement to a rating in excess of 20 percent for lumbar strain with DDD.

8.  Entitlement to service connection for headaches.

9.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of whether there was clear and unmistakable error (CUE) in the Board's September 28, 2015 decision which denied service connection for bilateral hearing loss is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982 and from December 1982 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, January 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Lincoln, Nebraska.

In a September 2015 Board decision, service connection for bilateral knee and sensorineural hearing loss disabilities was denied.  The Board remanded the issues of service connection for CAD, hypertension, diabetes, a cervical spine disability and migraine headaches for further development.  The Board also remanded the helpless child claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In the interim, the Veteran perfected an appeal as to that issue and it is now before the Board.

Regarding the radiculopathy issue, service connection for right lower extremity radiculopathy was granted in the July 2015 rating decision.  An initial 10 percent rating was granted.  The Veteran timely disagreed with the initial rating assigned.  In a June 2016 rating decision, a 20 percent rating for that disability was granted, effective June 14, 2016, creating a staged rating as indicated on the title page.  As higher ratings are still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the Board notes that the August 2016 supplemental statement of the case (SSOC) discussed the issue of an earlier effective date prior to June 14, 2016, for the award of the increased 20 percent rating for the lower right extremity radiculopathy.  However, as part of the initial increased rating claim, the Board will determine the propriety of any staged rating, to include whether an earlier effective date for the award of the increased 20 percent rating is warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As such, the Board has combined those issues and will consider the Veteran's contentions for an earlier effective date for the increased 20 percent rating accordingly. 

The Board notes that the Veteran has appealed the RO's denial of service connection for right and left shoulder disabilities.  However, those issues are not ripe for appellate disposition at this time.  Those matters will be the subject of a separate Board decision at a later time.

The issues of service connection for CAD, hypertension, headaches and a cervical spine disability, an increased rating for the lumbar spine disability and for a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not otherwise exposed to herbicide agents, to include Agent Orange.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not related to service.

3. Throughout the pendency of the appeal, the Veteran's radiculopathy of the right lower extremity disability has most closely approximated moderate incomplete paralysis; it has not more nearly approximated moderately severe incomplete paralysis.

4.  The weight of the probative evidence is against a finding that A.J.M., the son of the Veteran, was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II are not met on a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial 20 percent rating, but no greater, for radiculopathy of the right lower extremity have been met throughout the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8613 (2017).

3.  The criteria for recognition of the Veteran's son, A.J.M., as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the September 2015 remand directives has been achieved, with respect to the claim decided herein.  To that end, the only matter decided herein that was the subject of the September 2015 remand is the issue of service connection for diabetes.  In the remand, the Board directed that the Veteran's assertions of exposure to Agent Orange be developed in accordance with M21-1MR.IV.ii.1.H.7.a.  The AOJ prepared a memorandum dated June 28, 2016, which detailed a formal finding on a lack of information required to verify Agent Orange exposure in California.  Contrary to the Veteran's argument, as detailed in his October 2015 letter, the AOJ considered the possibility that the Veteran was exposed to such at Camp Pendleton and Marine Corps Air Station (MCAS) El Toro.  Thus, as will be further explained below, this is sufficient evidence to resolve the question of whether the Veteran was exposed to Agent Orange therein.  Moreover, substantial compliance with the July 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

A.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes is a chronic disease.  See 38 C.F.R. § 3.309(a).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, such as diabetes mellitus, type II, and CAD are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2016).

Initially, the Board notes that the Veteran has been diagnosed with type II diabetes mellitus.  The record shows that diabetes was first diagnosed several decades following service.

Regarding purported exposure to Agent Orange, the Veteran does not contend that he served in the Republic of Vietnam.  Rather, the Veteran asserts that he was exposed to Agent Orange at Camp Pendleton or Marine Corps Air Station (MCAS) El Toro.  See October 2015 Statement of Veteran.

Pursuant to the development requested by the Board in its 2015 remand, the AOJ prepared a memorandum in June 2016, detailing a formal finding of a lack of information required to verify Agent Orange exposure.  The Veteran's contentions of exposure at Camp Pendleton and MCASs El Toro and Tustin were noted.  The memorandum noted that Agent Orange was developed for combat operations in Vietnam and only used there from 1962 to early 1971.  Further, the memorandum noted that the MCASs in El Toro and Tustin were not in the shipping line, which went directly from Mississippi directly to South Vietnam.  The memorandum also explained that there is no scientific evidence showing that being in the vicinity of aircraft used in Vietnam could be considered exposure to active Agent Orange or can result in long-term health effects.  It was also noted that U.S. Navy and Marine Corps aircraft had nothing to do with U.S. Air Force spraying of Agent Orange in Vietnam.  Those aircraft, rather, were conducting missions over North Vietnam, where no Agent Orange was ever used. 

The Board finds the above findings outweigh the Veteran's assertions that he was exposed to Agent Orange during service.  To that end, the Veteran's service began in 1978, some seven years after Agent Orange was last used.  Further, there is no evidence that any location in California, including the MCASs and Camp Pendleton, were in the shipping line, which went directly from Mississippi to South Vietnam.  Moreover, the Veteran served in the Marine Corps, and the memorandum explains that Marine Corps aircrafts had nothing to do with spraying of Agent Orange in South Vietnam.  In addition, the fact that the Veteran began serving seven years after Agent Orange was last used.  Moreover, while the Veteran asserted that he was in proximity to planes purportedly covered in Agent Orange, the memorandum explains that there is no scientific evidence that such proximity can result in long-term health effects, or even be considered exposure to active Agent Orange.  Further, the fact that Agent Orange was last used at least seven years prior weighs against a finding that the Veteran would have been in proximity to planes that were purportedly covered in such.  This is also buttressed by the fact that Marine Corps aircrafts used during the Vietnam era were not associated with those Air Force aircrafts that sprayed Agent Orange in South Vietnam.  While the Board is sympathetic to the Veteran's contentions, the above evidence weighs against his assertions of exposure to Agent Orange.  For those reasons, the Board cannot conclude that it at least as likely as not that he was exposed to Agent Orange during service.

Thus, although the Veteran's diagnosed diabetes is among the diseases presumed service connected for veterans who were exposed to Agent Orange, and veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the above evidence reflects that the Veteran did not serve in Vietnam or any location where Agent Orange was used.  Therefore, service connection based on herbicide agent exposure, namely Agent Orange, on a presumptive basis must be denied. 

The Board also notes that the Veteran was diagnosed with diabetes, which is a chronic disease for which service connection may be granted on a presumptive basis.  However, the above evidence reflects that diabetes did not manifest within the one year presumptive period, as it was diagnosed many years after service and there is no lay or medical evidence indicating there were symptoms of diabetes within the presumptive period that were early manifestations of the chronic diseases.  Further, the lack of any evidence including lay evidence of symptoms during service which have continued to the present day weighs against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

The failure to meet the criteria for a presumption does not, however, preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The dispositive issue for direct service connection in this case is whether the Veteran's diagnosed disabilities had its onset in or is related to his military service. 

As noted above, the Veteran's STRs do not contain notations of complaints, symptoms, or a diagnosis of diabetes. 

There is no evidence indicating that the Veteran's diabetes may be associated with service on any basis.  The Veteran's contentions that his diabetes is a result of herbicide exposure, namely Agent Orange, have remained consistent in all of his statements.  The Veteran has not alleged a nexus between his disabilities and his service outside of his purported herbicide exposure.  There is no evidence establishing that an event, injury, or disease occurred in service or manifested during the applicable presumptive period and there is no indication that the Veteran's disability or persistent or recurrent symptoms of his disability may be associated with his service or with another service-connected disability, therefore a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, as for any direct assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's diabetes and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the matter of the etiology of his disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to address complex medical matters).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, in this case, lay assertions of medical nexus have no probative value.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for direct service connection for diabetes.  The benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Initial Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Neuralgia of the sciatic nerve is evaluated under DC 8720.  A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, a 60 percent rating is warranted for moderately severe incomplete paralysis, and an 80 percent rating is warranted for complete paralysis.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in April 2015.  There, he noted noticing shooting pain in his right leg in the past month.  The use of a cane was noted.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  There was moderate intermittent pain in the right lower extremity, but no intermittent pain, paresthesias, dysesthesias, or numbness.  Radiculopathy was noted as mild.

The Veteran was afforded a VA examination in June 2016.  There, the examiner described peripheral radiculopathy of the right lower extremity as moderate.  Shooting pain, numbness and tingling were noted.  Constant pain was described as moderate.  Paresthesias and dysesthesias were described as moderate, as was numbness.  Muscle strength testing was normal.  Reflexes were hypoactive.  Sensory examination was normal at the upper anterior thigh and thigh/knee.  There was decreased sensation for light touch at the lower ankle/leg and foot/toes.  Loss of hair was noted.  The use of a cane was noted with slight antalgic gait.  There was moderate incomplete paralysis of the sciatic nerve.  The examiner stated the service-connected disability does not impact the Veteran's ability to work.

The Board concludes that an initial 20 percent rating is warranted throughout the pendency of the claim.  The Veteran's symptoms have remained constant throughout the period.  Indeed, he has reported pain in his right leg.  At the April 2015 VA examination, the examiner described the Veteran's pain as moderate, albeit intermittently.  However, an initial rating in excess of 20 percent is not warranted.  To this end, all of the Veteran's symptomatology has been described as moderate.  Indeed, at the April 2015 VA examination pain was intermittent and moderate.  At the June 2016 VA examination, pain was constant and moderate.  Paresthesias, dysesthesias and numbness were described as moderate.  Further, the examiner described the Veteran's radiculopathy as moderate, as opposed to moderately severe or severe.  For those reasons, the Board concludes that an initial 20 percent rating, but no higher, for radiculopathy of the lower right extremity is warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, an initial 20 percent rating is warranted for radiculopathy of the right lower extremity.  However, the preponderance of the evidence is against a rating in excess of 20 percent and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Helpless Child

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38, a "child" must be unmarried, and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18 by reason of a mental or physical defect, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356(a) (2016).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or his own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or his own efforts is provided with sufficient income for his or his own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or his condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be consideration as to whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child that could provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.35(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

For purposes of initially establishing "helpless child" status, a child's condition subsequent to their 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or his 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18, VA need go no farther.  Id.  

By way of background, the Veteran's son, A.J.M., attained the age of 18 in February 2005.  Thus, while there are many records from after A.J.M. turned 18, the Board will consider only those from prior to his 18th birthday in determining the instant claim.

Records from the Social Security Administration (SSA) show that A.J.M. was denied SSA disability benefits in June 2009, after he reached the age of 18.  Eventually, SSA benefits were awarded for mild mental retardation and major depressive disorder.  SSA concluded that the disability began on August 7, 2008, after the 18th birthday.

Records from prior to A.J.M. turning 18 are school records.  Records show that in 2000 the Veteran had a verbal IQ of 70, a performance IQ of 57 and a Full-Scale IQ of 60, placing him in the mildly mentally handicapped range.  It was noted that the Veteran had friends in school and would they would all play together outside of school.  A November 2003 record showed that he was dressed appropriately and oriented in all spheres.  An education disability-mild mental retardation-was noted.  The record described him as "a wonderful student" and "a good friend to his peers."   The records note that the Veteran had difficulty with reading comprehension and learning problems. 

The Board notes the Veteran's contentions regarding A.J.M.'s symptoms.  Lay evidence of record is probative insofar as it documents observable symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the lay statements of record assert that A.J.M. was under permanent incapacity for self-support prior to age eighteen, such statements are of limited probative value, as the parties are not shown to have the requisite medical, psychological, or vocational expertise in order to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  In any event, the school records described A.J.M.'s mental problems as mild, indicating that the symptomatology was not even moderate, let alone severe enough to render A.J.M. incapable of self-support.

In sum, the Board acknowledges that the evidence of record documents that prior to the age of 18, A.J.M. experienced mild mental retardation.  Significantly, the evidence of record does not document that his health conditions resulted in physical or mental incapacity prior to the age of 18.  Notably, the limited medical evidence of record consists of school evaluations.  Those evaluations describe his problems as "mild."  This weighs against a finding that A.J.M. was incapable of self-support prior to turning 18.  There is no probative evidence indicating that A.J.M. was incapable of self-support prior to turning 18.

Based on the above, there is no probative evidence of record that A.J.M. was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen.  As such, the preponderance of evidence does not show that A.J.M. was permanently incapable of self-support prior to age eighteen, there is no reasonable doubt to be resolved, and the claim on appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, is denied.

An initial 20 percent rating, but no higher, for radiculopathy of the right lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to recognition of the Veteran's son, A.J.M., as a child for the purposes of VA benefits on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.


REMAND

The remaining claims on appeal require further development.



CAD and Hypertension

The Veteran asserts that his CAD and hypertension are related to his purported exposure to trichlorotrifluoroethane at MCAS El Toro.  See October 2015 Statement of Veteran.  In support of his claim, the Veteran submitted articles detailing allegations that TCE was stored at MCAS El Toro.

The Board notes that the Veteran was afforded a VA examination in November 2012 concerning CAD and hypertension.  Regarding CAD, the examiner opined that it was less likely than not that exposure to trichlorotrifluoroethane in service.  Regarding hypertension, the examiner explained that hypertension is a risk factor for developing CAD, but there is no evidence that CAD is a risk factor for developing hypertension.  Thus, it is less likely than not that hypertension is due to or a result of any CAD.

Notably, the examiner offered no opinion as to whether hypertension was related to the Veteran's purported exposure to TCE in service.  Notably, the November 2012 VA examiner noted some cardiac problems in those individuals exposed to trichlorotrifluoroethane.  Further, the Veteran has submitted articles detailing problems in those individuals exposed to trichlorotrifluoroethane.  In light of that evidence, an opinion regarding the etiology of hypertension is necessary.  See McLendon, 20 Vet. App. 79. 

As the November 2012 VA examiner identified hypertension as a risk factor for CAD, the Board will defer adjudication of the CAD issue pending the development of the hypertension issue, as a grant of service connection for hypertension may allow for service connection for CAD to be granted as secondary to hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).




Cervical Spine Disability

In September 2015, the Board remanded the issue of service connection for a cervical spine disability to afford the Veteran a VA examination.  After an examination, the examiner was to opine as to whether it was at least as likely as not that a cervical spine disability was caused by service and whether it was at least as likely as not that a cervical spine disability was caused or aggravated by the Veteran's service-connected lumbar spine disability.

The Veteran was afforded a VA examination in August 2016.  There, he was diagnosed with degenerative arthritis of the cervical spine.  The examiner stated that it appears less likely than not that the Veteran's neck disability is the result of or aggravated by his service-connected lumbar spine disability.  He stated that STRs do not reveal any neck disability in service.  Further, the examiner stated that there were no abnormalities of motion or posture due to the back which would cause or aggravate his neck disability and it appeared that that the neck disability arose due to chronic wear and tear.  The examiner stated that if the neck disability arose in service, there would be some evidence of such in the STRs.

The Board finds this opinion inadequate for several reasons.  First, the examiner offered no explicit opinion as to likelihood that the neck disability is related to service, as requested by the September 2015 remand.  Second, to the extent that it does offer an opinion as to a relationship between service and the neck disability, the examiner relies almost exclusively on the lack of evidence of such in the STRs. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Finally, the examiner cited to a lack of abnormalities of motion or posture due to his back "[o]n today's exam," which would cause or aggravate his neck disability.  This statement neglects the possibility that the Veteran may have experienced such in the past, prior to the examination, which may have impacted his neck disability.  For those reasons, the opinion is inadequate and an addendum is necessary.


Headaches

In September 2015, the Board remanded the issue of service connection for headaches for an opinion as to the etiology of the Veteran's headaches.  In September 2016, the VA examiner opined that it was less likely than not that headaches were caused by or related to service.  As the sole rationale, the examiner stated there was no diagnosis of or treatment for headaches in the Veteran's STRs.  The examiner relied solely on the lack of service treatment records showing headaches as the basis for the opinion rendered.  See Dalton, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  As such, remand for an opinion that does not rely solely on the lack of evidence in the STRs is necessary.

Increased Rating Lumbar Spine

Regarding the lumbar spine increased rating claim, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings of the thoracolumbar and cervical spines documented in the most recent June 2016 VA examination do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conductive during active or passive motion and weight-bearing or nonweight-bearing, as applicable.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, new VA examinations are necessary prior to adjudicating the increased rating claim remaining on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.




TDIU and SMC

As the Board is remanding the above claims for service connection and an increased rating, the Board will defer adjudication on the TDIU and SMC issues as the award of an increased rating or service connection may impact whether a TDIU or SMC is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriately qualified physician as to the etiology of the Veteran's hypertension and CAD.

The Veteran's VA claims folder should be made available to the health professional for review in conjunction with the examination.

The physician should address the following:

1.) Whether it is at least as likely as not (at least a 50 percent probability) that hypertension is etiologically related to service.

2.)  Is it at least as likely as not (50 percent or greater) that CAD was caused by the Veteran's hypertension?

3.) Is it at least as likely as not (50 percent or greater) that any CAD was aggravated (i.e. made worse) by the Veteran's hypertension?

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  Request an opinion as to the etiology of the Veteran's cervical spine disability from a VA physician.

The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The examiner should address the following:

1.) Whether it is at least as likely as not (at least a 50 percent probability) that the cervical spine disability is etiologically related to service.

In answering this question, the physician may not rely solely on the fact that the Veteran did not complain of neck problems in service and there are no notations of neck problems in the STRs.

2.)  Is it at least as likely as not (50 percent or greater) that the cervical spine disability was caused by the Veteran's lumbar strain with DDD?

3.) Is it at least as likely as not (50 percent or greater) that any CAD was aggravated (i.e. made worse) by the Veteran's lumbar strain with DDD?

In answering the above questions relating to secondary service connection, the physician must consider the possibility that the lumbar strain with DDD caused or aggravated the cervical spine disability at some point prior to the August 2016 VA examination.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Request an opinion as to the etiology of the Veteran's headaches from a VA physician. 

The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The physician should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that headaches are etiologically related to service.

In answering this question, the physician may not rely solely on the fact that the Veteran did not complain of headaches in service and there are no notations of headaches in the STRs.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  Schedule the Veteran for a new VA examination to determine the severity of his service-connected lumbar strain with DDD.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected lumbar strain with DDD and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as applicable.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


